Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                    No. 04-19-00809-CV

                                   In the Interest of J.M.H.

                 From the 406th Judicial District Court, Webb County, Texas
                           Trial Court No. 2004CVO001194-D4
                        Honorable Belinda Mendez, Judge Presiding

       BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss this appeal is GRANTED, and the appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Costs of appeal are taxed against appellant. See id. 42.1(d).

       SIGNED February 26, 2020.


                                               _________________________________
                                               Irene Rios, Justice